

117 S1356 IS: Healthy Soils Healthy Climate Act of 2021
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1356IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food Security Act of 1985 to create permanent payments within the environmental quality incentives program for soil health practices and carbon sequestration monitoring, and for other purposes.1.Short titleThis Act may be cited as the Healthy Soils Healthy Climate Act of 2021.2.Amendments to the Food Security Act of 1985(a)Increased payments for high-Priority practicesSection 1240B(d)(7)(A) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)(7)(A)) is amended—(1)in clause (iii), by striking or at the end;(2)in clause (iv), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(v)increases soil organic carbon levels..(b)Incentive payments for soil health practices and carbon sequestration monitoring(1)In generalSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following:(k)Incentive payments for soil health practices and carbon sequestration monitoring(1)In generalThe Secretary shall provide incentive payments to producers to adopt practices designed to improve soil health through increasing carbon levels in soil (referred to in this section as soil organic carbon levels).(2)RequirementsIn providing the incentive payments under paragraph (1), the Secretary shall—(A)establish payments to provide an incentive for the use of practices across a variety of geographic regions that—(i)improve soil health;(ii)sequester carbon in the soil; or(iii)meet the goals described in clauses (i) and (ii); and(B)establish protocols for measuring soil organic carbon levels before and after treatment under this subsection to measure gains in soil health as a result of the practices.(3)PriorityIn providing incentive payments under paragraph (1), the Secretary shall give priority to providing the payments to—(A)small producers, as determined by the Secretary;(B)producers in rural areas, as determined by the Secretary; or(C)socially disadvantaged farmers, as determined by the Secretary.(4)Study; report to Congress(A)StudyNot later than 2 years after the date of enactment of this subsection, and every 2 years thereafter, the Secretary shall conduct a study regarding changes in soil health and soil organic carbon levels as a result of the practices used under this subsection.(B)Report to CongressNot later than 2 years after the date of enactment of this subsection, and every 2 years thereafter, the Secretary shall submit to Congress a report describing and analyzing the results of the study conducted under subparagraph (A).(C)InclusionThe report under subparagraph (B) shall include an analysis of—(i)the effect of various practices on soil organic carbon levels;(ii)the extent to which the lessons learned in carrying out this subsection can be transferred to other geographic regions;(iii)further data required to substantiate the connection between soil organic carbon levels and crop yield and resiliency, if applicable;(iv)the effect of multiple practices on soil organic carbon levels; and(v)potential barriers to data collection across a variety of geographic regions..(2)FundingSection 1240B(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(f)) is amended by adding at the end the following:(3)Incentive payments for soil health practices and carbon sequestration monitoringFor each fiscal year for which funds are made available under section 1241(a)(3)(A), of the funds made available for payments under the program, $100,000,000 shall be used to provide incentive payments under subsection (k)..(3)Conforming amendmentsSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended—(A)in subsection (c), by striking paragraph (7); and(B)in subsection (d)(1)—(i)in subparagraph (B), by adding and at the end;(ii)in subparagraph (C), by striking ; and and inserting a period; and(iii)by striking subparagraph (D).(c)Priority for soil health and carbon sequestrationSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) (as amended by subsection (b)(1)) is amended by adding at the end the following:(l)Priority for soil health and carbon sequestration(1)In generalTo the maximum extent feasible, the Secretary shall manage the program to promote practices at least 1 of the benefits of which is enhancement of soil health or increasing soil organic carbon levels.(2)Soil health and carbon sequestration on eligible landThe Secretary shall—(A)develop ranking and scoring criteria under the program that prioritize practices that score highest in soil carbon sequestration on eligible land; and(B)develop a soil organic carbon conservation activity plan under the program to measure and monitor sequestration and mitigation improvement levels from the practices described in subparagraph (A), such as cover crops, crop rotation, and improved soil management..(d)Streamlining and coordinationSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) (as amended by subsection (c)) is amended by adding at the end the following:(m)Streamlining and coordinationTo the maximum extent feasible, the Secretary shall provide for streamlined and coordinated procedures for the program and the conservation stewardship program under subchapter B, including applications, contracting, conservation planning, conservation practices, and related administrative procedures..(e)Soil health and carbon science research program at agriculture research stationsThe Secretary of Agriculture shall establish a program—(1)to provide grants to land-grant colleges and universities to conduct research relating to soil health and carbon science; and(2)to conduct research relating to soil health and carbon science at agriculture research stations of the Department of Agriculture.